Citation Nr: 0517609	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  96-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active duty from September 1970 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's claims folder is 
currently under the jurisdiction of the Winston-Salem, North 
Carolina RO.  

In August 1997, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge at the Board.  At 
the time of the hearing, he withdrew his claim for service 
connection for personality disorder.

A May 2000 decision of the Board was vacated and the case was 
remanded to the Board by the United States Court of Appeals 
for Veterans Claims (Court) in August 2001.  

The case has subsequently been remanded for development and 
due process concerns.  The case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not manifest 
in service and is unrelated to any incident of service.

2.  Organic mood disorder, organic mental disorder, mood 
disorder due to hypertension and cerebrovascular accident, 
psychosis, and dementia were not manifest during service or 
within one year of separation. 




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and organic diseases of the nervous 
system or psychosis may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the March 1995 rating decision was 
promulgated did the AOJ, in April 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should complete 
VA Forms 21-4142 so that VA could get his records from any 
private medical providers whose records VA did not already 
have.  He was told to identify any VA facilities where he had 
received care, and any other records that may exist to 
support his claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ obtained additional VA medical records, private 
medical records, and Social Security Administration records.  
The timing-of-notice error was sufficiently remedied by the 
process carried out after the April 2004 VCAA letter so as to 
provide the claimant with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  The timing-of-notice error was thus nonprejudicial in 
this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, Social Security 
Administration records, private medical records, and VA 
medical records have been obtained and VA examinations were 
conducted in April 1999 and November 2002.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual background

On service evaluation in December 1970, it was reported that 
the veteran had fractured his left hip 2 years beforehand.  
Later that month, he complained of left hip pain.  Still 
later in December 1970, the veteran was noted to have pain 
increased when he was told he was in the infantry.  The pain 
was assessed as psychological rather than physiological.  

On service medical board examination in December 1970, 
clinical evaluation of the veteran's neurologic and 
psychiatric systems was normal.  The heart and vascular 
system were normal.  In January 1971, the veteran reported 
that there had been no change in his medical condition since 
his last separation examination.  

VA medical records dating from 1974 to March 1979 are silent 
for reference to psychiatric symptomatology or diagnosis.  

The veteran was admitted to a VA facility from July to August 
1979 in a state of drunkenness.  There was clear evidence of 
malingering a disability.  Psychological test results were 
invalid due to gross exaggeration or malingering.  The 
diagnoses were acute and chronic alcoholism, and sociopathic 
personality disorder.  He was not psychotic.

The veteran was admitted to a VA facility from May to June 
1981 due to acute alcoholism and suicidal and homicidal 
threats.  He had come in depressed about the way the army had 
treated him.  He was a construction worker who had not worked 
for the past year, and he stated that he was too depressed to 
work.  He was particularly depressed by an event which had 
occurred years ago when his brother was shot and killed by 
the brother's wife.  About 2 weeks after his brother's death, 
the veteran's house burned down, so he had a double dose of 
trouble at that time.  He had not really been able to get 
over those episodes.  

The veteran reported depression at the time of a March 1994 
VA evaluation.

An April 1994 VA medical record states that the veteran was 
evaluated in April 1994 and given a diagnosis of major 
depression.  He had a history of chronic pain secondary to 
stenosis of the neural foramina in the cervical region.  It 
was noted that he was not a good historian.

A May 1994 VA medical record states that the veteran had a 
history of chronic neck and shoulder pain and that an MRI in 
September 1993 showed degenerative joint disease and canal 
stenosis of C4.  The veteran reported left sided weakness for 
1 year.  He stated that he was told that he had an aneurysm 
in his brain.   He reported a history of depression for about 
18 months.  The impression was depression, possibly organic.  

A May 1994 VA medical record states that the veteran had a 
diagnosis on a progress note of major depression secondary to 
stenosis of neural foramina in the cervical region.   The 
assessment was major depressive episode.  

An August 1994 VA medical record reports a diagnosis of 
organic mental disorder.

A September 1994 private medical record indicates that the 
veteran had had a stroke 2 years beforehand.  Clinically, he 
had problems with his speech and his mood was depressed and 
blunted.  He had cognitive deficits with memory and he was 
unable to give a clear and succinct history.  He had problems 
with executive functioning, sequencing, planning, 
organization, and abstraction.  The diagnoses were organic 
mood disorder, dementia secondary to stroke, status post 
stroke, and stenosis of neural foramina.  

An April 1996 VA medical record lists an assessment of mood 
disorder with major depressive features due to hypertension 
and cerebrovascular accident.  

During the veteran's hearing before the undersigned in August 
1997, he testified that he was treated in service for 
depression shortly after his hip condition, and was given 2 
types of medication.  Then he was treated by VA in 1972 and 
was prescribed valium and Librium.

A September 1997 VA psychiatric consultation report states 
that the veteran stated that he had been under care for the 
past 27 years since he was evaluated while in the military 
and was treated with valium at that time.  He had been under 
care for the past 4-5 years with a history of 3-4 
hospitalizations for psychiatric treatment.  The report lists 
a diagnosis of major depression and an Axis IV diagnosis of 
severe -- multiple medical problems, psychiatric problems 
dating to 1970, financial strain, chronic pain.

An April 1999 VA psychological examination report states that 
after the veteran left the army, he worked as a truck driver 
until having his stroke.  After examination, the diagnosis 
was mood disorder due to cerebrovascular accident.  Axis IV 
was chronic medical problems and social isolation.  The 
examiner noted that following a cerebrovascular accident, the 
veteran suffered memory problems, poor concentration, and 
other symptoms which could best be accounted for by a 
diagnosis of cerebrovascular accident causing severe 
depression that interfered with the veteran's sense of well 
being.  He noted that the veteran carried a prior diagnosis 
of alcohol abuse and personality disorder and that the 
personality disorder was likely to be obscured by his current 
depressive symptoms.  He included a diagnosis of alcohol 
dependence and personality disorder, by history only.  

A VA examination was conducted in November 2002.  History was 
considered and medical records were reviewed.  Mental health 
admissions in July 1979 and May 1981 for alcohol intoxication 
were noted.  Psychological testing in July 1979 was noted to 
be invalid due to gross exaggeration or malingering.  He had 
been diagnosed in June 1981 with a personality disorder.  The 
examiner diagnosed major depression.  Axis IV was marital 
discord, strained family relationships, financial 
difficulties, guilt related to inability to provide for his 
family, and increasing stresses of an ongoing process seeking 
service-connected disability.  The examiner noted that she 
had been asked if there was any relationship of the veteran's 
diagnosis of an acquired psychiatric disorder, to include 
major depression, anxiety disorder, and in-service notations 
of psychological component.  The examiner stated that she 
could not find anything in these records to support this 
relationship.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Organic diseases of the nervous system or psychosis may be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Analysis

The veteran has appealed the denial of service connection for 
a psychiatric disorder.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) (West 2002) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for organic diseases of the nervous system or psychosis when 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Major depression

There is a conflict in the evidence as to whether major 
depression is related to service.  Psychiatric symptomatology 
is shown in service in December 1970 and a September 1997 VA 
psychiatric consultation report contains a diagnosis of major 
depression and lists an Axis IV diagnosis of psychiatric 
problems dating to 1970.  

However, the medical board report in December 1970 states 
that he was clinically normal and the next treatment shown is 
in 1979.  The report of hospitalization in 1979 contains no 
reference to depression due to service or to earlier 
treatment and it reports malingering of left leg disability 
and gross exaggeration or malingering on psychological tests.  

Furthermore, the VA examiner who examined the veteran in 
November 2002 reviewed his medical records.  That examiner 
stated that she could not find anything in the veteran's 
medical records to support a relationship between the 
veteran's major depression and in-service notations of a 
psychological component.  The Board finds that the medical 
examination board report, the 1979 treatment report, and the 
November 2002 VA examination report are more probative than 
the September 1997 psychiatric consultation report.  The 
service medical records and the 1979 treatment report pre-
dated the claim.  The November 2002 VA examiner reviewed 
medical records whereas there is no indication what, if any, 
records the September 1997 VA psychiatric consultant 
reviewed.  Furthermore, the veteran advised the September 
1997 psychiatric consultant that he had been prescribed 
valium in service and that he had been followed 
psychiatrically for the past 27 years.  However, the service 
medical records do not show valium, and the veteran was seen 
once in service, was normal on medical board evaluation, and 
was next seen in 1979 when he was malingering.  The 
cumulative record also tends to establish that this comment 
was based upon history provided by the veteran and that 
history is unreliable.

To the extent that there is an assertion of continuity of 
symptomatology, the Board notes that the regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

It appears that the assertion of decades of treatment rises 
to the level of an assertion of continuity of symptomatology.  
Similarly, there was testimony to the effect that his 
depression from 1970 never ended.  However, the Board finds 
the assertion and testimony to be unsupported and not 
credible.  The normal examination at separation tends to 
establish a break in continuity.  The 1979 findings of gross 
exaggeration and/or malingering establish that the veteran is 
not credible and also tend to establish the absence of a 
chronic acquired psychiatric disorder at that time.  
Furthermore, the lack of documentation of treatment records 
covering approximately 27 years leads the Board member to 
conclude that the records do not exist and did not exist.  

The preponderance of the evidence shows that major depression 
was not manifest in service or within 1 year of separation 
and is unrelated to service.

Other diagnoses

The evidence also shows that the veteran has organic mood 
disorder; organic mental disorder with depression; mood 
disorder due to hypertension and cerebrovascular accident; 
and dementia secondary to stroke.  The evidence shows that 
these were not manifest in service and are unrelated to 
service.  They were not diagnosed in service and the medical 
board report shows that the veteran's psychiatric and 
neurological systems were normal.  They are not shown within 
one year of service separation or until many years after 
service.  No competent evidence relates them to service.  

Since alcohol dependence was diagnosed by history only, at 
the time of the April 1999 VA psychological examination, and 
there are no current alcohol-related diagnoses elsewhere in 
the record, the Board concludes that the veteran does not 
currently have alcohol-related psychiatric disability.

The veteran claims service connection for psychiatric 
disability due to hip disability.  However, service 
connection has been denied for hip disability.

The Board concludes that in-service psychiatric 
symptomatology was acute and resolved, since the veteran was 
normal on medical board examination in December 1970 and 
chronic acquired psychiatric disease was first shown many 
years after service.

The veteran, his mother, and his representative, as lay 
persons, have not been shown to be capable of making medical 
conclusions.  Thus, their opinions regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Accordingly, service connection for a psychiatric disorder is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


